                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RONALD TURNER,                                      Case No. 17-cv-02265-WHO
                                                        Plaintiff,
                                   8
                                                                                             ORDER PROVIDING FURTHER
                                                  v.                                         CLARIFICATION IN ADVANCE OF
                                   9
                                                                                             PRETRIAL CONFERENCE
                                  10     UNITED STATES, et al.,
                                                                                             Re: Dkt. Nos. 121, 122
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On December 10, 2018, I issued an order providing clarification in advance of Pretrial

                                  14   Conference to reiterate that the Pretrial Conference remains set for January 7, 2019, that I had not

                                  15   stayed the case, and that no party had otherwise sought a stay or shown that a stay was in place.

                                  16   [Dkt. 120]. The next day, defendants sent a letter to me arguing that this case is stayed because

                                  17   the Ninth Circuit had accepted their interlocutory appeal in this matter and scheduled briefing

                                  18   based on the immunity set forth in California Civil Code § 43.92(b). [Dkt. No. 121]. They

                                  19   contend (without any direct authority) that their appeal is not frivolous because denial of state law

                                  20   immunity is appealable in the same manner as denial of qualified immunity for government

                                  21   officials, that I am therefore divested of jurisdiction to proceed with trial, and a motion to stay

                                  22   would be redundant. Id. Plaintiff Ronald Turner submitted a letter in opposition. [Dkt. No. 122].

                                  23          Defendants put the cart before the horse; their appeal is frivolous. Qualified immunity

                                  24   does not apply because the immunity involves private, not governmental, actors, and the collateral

                                  25   order doctrine does not apply. Moreover, I have not denied immunity in this case. There is a

                                  26   disputed issue of material fact that must be determined before questions of immunity may be

                                  27   reached. As I have already explained twice (in my order denying summary judgment [Dkt. No

                                  28   113] and in my order denying motion for leave to file motion for reconsideration and denying
                                   1   motion to certify order for interlocutory appeal [Dkt. No. 118]), under California Civil Code §

                                   2   43.92(b) immunity does not attach until the factfinder has been persuaded that the psychotherapist

                                   3   actually believed or predicted that the patient posed a serious risk of inflicting grave bodily injury

                                   4   upon a reasonably identifiable victim. See Ewing v. Northridge Hospital Medical Ctr., 120 Cal.

                                   5   App. 4th 1289, 1303-04 (2004). In my order denying summary judgment, I found that there was

                                   6   a material dispute of fact over whether Dr. Rivera had a duty to warn Turner’s employer and law

                                   7   enforcement. As no factfinder has made a finding as to this disputed material fact, determinations

                                   8   of immunity are premature.

                                   9          Ordinarily, a denial of a motion for summary judgment is not a final order and is therefore

                                  10   not appealable. Jones–Hamilton Co. v. Beazer Materials & Servs., 973 F.2d 688, 693–694 (9th

                                  11   Cir. 1992). The collateral order doctrine provides a narrow exception.1 “[A] decision of a district

                                  12   court is appealable if it falls within that small class which finally determine[s] claims of right
Northern District of California
 United States District Court




                                  13   separable from, and collateral to, rights asserted in the action, too important to be denied review

                                  14   and too independent of the cause itself to require that appellate consideration be deferred until the

                                  15   whole case is adjudicated. Rodriguez v. Lockheed Martin Corp., 627 F.3d 1259, 1264–65 (9th

                                  16   Cir. 2010) (citing Mitchell v. Forsyth, 472 U.S. 511, 524–25, (1985) (internal quotation marks

                                  17   omitted). But the collateral order doctrine “must never be allowed to swallow the general rule that

                                  18   a party is entitled to a single appeal, to be deferred until final judgment has been entered.”

                                  19   Mohawk Indus., Inc. v. Carpenter, 558 U.S. 100, 106 (2009) (internal citations and quotation

                                  20   marks omitted). “The justification for immediate appeal must therefore be sufficiently strong to

                                  21   overcome the usual benefits of deferring appeal until litigation concludes.” Id.

                                  22          Under the collateral order doctrine, a party may appeal from an order that: (1)

                                  23   “conclusively determine[s] the disputed question”; (2) “resolve[s] an important issue completely

                                  24   separate from the merits of the action”; and (3) would effectively be “unreviewable on appeal

                                  25

                                  26   1
                                        In California state court, the collateral order doctrine is limited to situations where a trial judge
                                  27   orders either payment of money or the performance of some act. Samuel v. Stevedoring Servs., 24
                                       Cal. App. 4th 414, 418 (1994) (collecting cases) (finding that in California courts, the collateral
                                  28   order doctrine does not apply to the denial of a dismissal motion based upon the existence of an
                                       immunity).
                                                                                          2
                                   1   from a final judgment.” Id. (citing Coopers & Lybrand v. Livesay, 437 U.S. 463, 468 (1978)).

                                   2   Appellate courts accept interlocutory appeals under the collateral order doctrine where the issue is

                                   3   a sovereign's absolute immunity from suit and where qualified immunity is at issue. Id. (citing

                                   4   Paine v. City of Lompoc, 265 F.3d 975, 980–81 (9th Cir. 2001) (“As a general matter, appeals

                                   5   from denials on summary judgment of claims of absolute immunity come within the collateral

                                   6   issue doctrine”); Schwenk v. Hartford, 204 F.3d 1187, 1195 (9th Cir. 2000) (“Although the denial

                                   7   of a summary judgment motion is not ordinarily an appealable order, this court has jurisdiction to

                                   8   consider an interlocutory appeal where the ground for the motion in question is qualified

                                   9   immunity”)). Yet even the availability of an interlocutory appeal from a denial of qualified

                                  10   immunity is “limited to the purely legal question of immunity.” Rodriguez v. Maricopa Cnty.

                                  11   Cmty. Coll. Dist., 605 F.3d 703, 707 (9th Cir. 2010). “[W]here the district court denies immunity

                                  12   on the basis that material facts are in dispute, [appellate courts] generally lack jurisdiction.” Id.
Northern District of California
 United States District Court




                                  13   (internal citations and quotation marks omitted).

                                  14          Defendants attempt to analogize this case to ones involving qualified immunity for law

                                  15   enforcement officers. See e.g. Sharp v. Cty. of Orange, 871 F.3d 901 (9th Cir. 2017) (sheriff

                                  16   deputies); Liberal v. Estrada, 632 F.3d 1064, 1080 (9th Cir. 2011) (police officers); Chuman v.

                                  17   Wright, 960 F.2d 104, 105 (9th Cir. 1992) (law enforcement officers from multiple agencies);

                                  18   Estate of Anastacio Hernandez-Rojas v. United States, No. 11CV522 L (DHB), 2015 WL

                                  19   9592533, at *2 (S.D. Cal. Dec. 31, 2015) (border patrol); Rodriguez v. Cty. of Los Angeles, 96 F.

                                  20   Supp. 3d 990, 996 (C.D. Cal. 2014) (sheriff deputies). This argument is wrong on two levels.

                                  21          First, immunity for psychiatrists under California Civil Code § 43.92(b) is not subject to

                                  22   the same analysis as that applied to government officials under the doctrine of qualified immunity.

                                  23   As the Supreme Court explained in Mitchell, the “conception animating the qualified immunity

                                  24   doctrine . . . is that where an official's duties legitimately require action in which clearly

                                  25   established rights are not implicated, the public interest may be better served by action taken with

                                  26   independence and without fear of consequences.” 472 U.S. at 525–26 (internal citation and

                                  27   quotation marks omitted). Qualified immunity is not meant to simply limit liability for money

                                  28   damages for private individuals but to forego “the general costs of subjecting officials to the risks
                                                                                           3
                                   1   of trial—distraction of officials from their governmental duties, inhibition of discretionary action,

                                   2   and deterrence of able people from public service.” Id. (internal citation and quotation marks

                                   3   omitted). Under qualified immunity “even such pretrial matters as discovery are to be avoided if

                                   4   possible, as [i]nquiries of this kind can be peculiarly disruptive of effective government.” Id.

                                   5   (internal citation and quotation marks omitted). Suffice it to say, the defendants are not

                                   6   government officials. California Civil Code § 43.92(b) applies only to psychotherapists, not

                                   7   government officials, and so it does not implicate the same concerns that animate qualified

                                   8   immunity.2

                                   9          Second, denial of summary judgment in this case was based on a material dispute of fact.

                                  10   My order is not appealable under the collateral order doctrine in any event. Johnson v. Jones, 515

                                  11   U.S. 304, 313 (1995) (district court’s denial of summary judgment due to a genuine issue of fact

                                  12   was not a “final decision” and not appealable under the collateral order doctrine).
Northern District of California
 United States District Court




                                  13           Defendants’ argument is frivolous. As I stated in the Order Providing Clarification In

                                  14   Advance Of Pretrial Conference, the Pretrial Conference remains set for January 7, 2019 at 2:00

                                  15   P.M. I expect compliance with the Civil Pre-trial Order.

                                  16          IT IS SO ORDERED.

                                  17   Dated: December 17, 2018

                                  18
                                  19
                                                                                                     William H. Orrick
                                  20                                                                 United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   2
                                         Civil Code section 43.92 seeks to “strike an appropriate balance between conflicting policy
                                  27   interests” with “the need to preserve a [patient’s] confidence” against “the recognition that, under
                                       limited circumstances, preserving a confidence is less important than protecting the safety of
                                  28   someone whom the patient intends to harm.” Ewing v. Goldstein, 120 Cal. App. 4th 807, 816
                                       (2004).
                                                                                          4
